                      UNITED STATES DISTRICT COURT
                  THE SOUTHERN DISTRICT OF NEW YORK
________________________________
                                   :
PAULA NEGRO                        :
                                   :   CIVIL ACTION NO.
                        Plaintiff, :   1:20-cv-10407-JMF
            v.                     :
                                   :   Judge Jesse M. Furman
AMTRUST NORTH AMERICA, INC. :
                                   :
                        Defendant. :   STIPULATED PROTECTIVE ORDER
________________________________   :

       The parties to this Stipulated Protective Order have agreed to the terms of this Order;
accordingly, it is ORDERED:

      1. Scope. All documents produced in the course of discovery, including initial disclosures,
         all responses to discovery requests, all deposition testimony and exhibits, other materials
         which may be subject to restrictions on disclosure for good cause and information derived
         directly therefrom (hereinafter collectively “documents”), shall be subject to this Order
         concerning confidential information as set forth below. As there is a presumption in favor
         of open and public judicial proceedings in the federal courts, this Order shall be strictly
         construed in favor of public disclosure and open proceedings wherever possible. The Order
         is also subject to the Local Rules of this District and the Federal Rules of Civil Procedure
         on matters of procedure and calculation of time periods.

      2. Form and Timing of Designation. A party may designate documents as confidential and
         restricted in disclosure under this Order by placing or affixing the words
         “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or a similar designation on
         the document in a manner that will not interfere with the legibility of the document and
         that will permit complete removal of the CONFIDENTIAL - SUBJECT TO
         PROTECTIVE ORDER designation. Documents shall be designated CONFIDENTIAL -
         SUBJECT TO PROTECTIVE ORDER prior to or at the time of the production or
         disclosure of the documents. When electronically stored information is produced which
         cannot itself be marked with the designation CONFIDENTIAL, the physical media on
         which such electronically stored information is produced shall be marked with the
         applicable designation. The party receiving such electronically stored information shall
         then be responsible for labeling any copies that it creates thereof, whether electronic or
         paper, with the applicable designation. By written stipulation the parties may agree
         temporarily to designate original documents that are produced for inspection
         CONFIDENTIAL, even though the original documents being produced have not
         themselves been so labeled. All information learned in the course of such an inspection
         shall be protected in accordance with the stipulated designation. The copies of documents
         that are selected for copying during such an inspection shall be marked CONFIDENTIAL,
         as required under this Order and thereafter the copies shall be subject to protection under



01006982-2
             this Order in accordance with their designation. The designation “CONFIDENTIAL -
             SUBJECT TO PROTECTIVE ORDER” does not mean that the document has any status
             or protection by statute or otherwise except to the extent and for the purposes of this Order.

      3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO
         PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL -
         SUBJECT TO PROTECTIVE ORDER upon making a good faith determination that the
         documents contain information protected from disclosure by statute or that should be
         protected from disclosure as confidential personal information, medical or psychiatric
         information, trade secrets, personnel records, or such other sensitive commercial
         information that is not publicly available. Public records and other information or
         documents that are publicly available may not be designated as CONFIDENTIAL -
         SUBJECT TO PROTECTIVE ORDER.

      4. Depositions. Deposition testimony shall be deemed CONFIDENTIAL - SUBJECT TO
         PROTECTIVE ORDER only if designated as such. Such designation shall be specific as
         to the portions of the transcript or any exhibit to be designated as CONFIDENTIAL -
         SUBJECT TO PROTECTIVE ORDER. Thereafter, the deposition transcripts and any of
         those portions so designated shall be protected as CONFIDENTIAL - SUBJECT TO
         PROTECTIVE ORDER, pending objection, under the terms of this Order

      5. Protection of Confidential Material.

                a. General Protections. Documents designated CONFIDENTIAL - SUBJECT TO
                   PROTECTIVE ORDER under this Order shall not be used or disclosed by the
                   parties, counsel for the parties or any other persons identified in ¶ 5(b) for any
                   purpose whatsoever other than to prepare for and to conduct discovery and trial in
                   this action, including any appeal thereof.

                b. Limited Third-Party Disclosures. The parties and counsel for the parties shall not
                   disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO
                   PROTECTIVE ORDER documents to any third person or entity except as set forth
                   in subparagraphs (1)-(5). Subject to these requirements, the following categories of
                   persons may be allowed to review documents that have been designated
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

                    (1) Counsel. Counsel for the parties and employees and agents of counsel who have
                    responsibility for the preparation and trial of the action;

                    (2) Parties. Parties and employees of a party to this Order.

                    (3) Court Reporters and Recorders. Court reporters and recorders engaged for
                    depositions;

                     (4) Consultants, Investigators and Experts. Consultants, investigators, or
             experts (hereinafter referred to collectively as “experts”) employed by the parties or

01006982-2                                             2
             counsel for the parties to assist in the preparation and trial of this action or proceeding, but
             only after such persons have completed the certification contained in Attachment A,
             Acknowledgment of Understanding and Agreement to Be Bound; and

                     (5) Others by Consent. Other persons only by written consent of the producing
             party or upon order of the Court and on such conditions as may be agreed or ordered. All
             such persons shall execute the certification contained in Attachment A, Acknowledgment
             and Agreement to Be Bound.

                 c. Control of Documents. Counsel for the parties shall take reasonable and
                    appropriate measures to prevent unauthorized disclosure of documents designated
                    as CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain
                    the originals of the forms signed by persons acknowledging their obligations under
                    this Order for a period of 1 year after dismissal of the action, the entry of final
                    judgment and/or the conclusion of any appeals arising therefrom.

                 d. Copies. Prior to production to another party, all copies, electronic images,
                    duplicates, extracts, summaries or descriptions (hereinafter referred to collectively
                    as “copies”) of documents designated as CONFIDENTIAL - SUBJECT TO
                    PROTECTIVE ORDER under this Order, or any individual portion of such a
                    document, shall be affixed with the designation “CONFIDENTIAL - SUBJECT
                    TO PROTECTIVE ORDER” if the word does not already appear on the copy. All
                    such copies shall thereafter be entitled to the protection of this Order. The term
                    “copies” shall not include indices, electronic databases or lists of documents
                    provided these indices, electronic databases or lists do not contain substantial
                    portions or images of the text of confidential documents or otherwise disclose the
                    substance of the confidential information contained in those documents.

                e. Inadvertent Production. In the event of inadvertent disclosure of any documents
                   designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be
                   governed by Fed. R. Evid. 502.

      6. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER Documents
         Under Seal. Absent a statute or an order of this Court, documents may not be filed under
         seal. Neither this Stipulated Protective Order nor any other sealing order constitutes blanket
         authority to file entire documents under seal. Only confidential portions of relevant
         documents are subject to sealing. To the extent that a brief, memorandum or pleading
         references any document marked as CONFIDENTIAL - SUBJECT TO PROTECTIVE
         ORDER, then the brief, memorandum or pleading shall refer the Court to the particular
         exhibit filed under seal without disclosing the contents of any confidential information. If,
         however, the confidential information must be intertwined within the text of the document,
         a party may timely move the Court for leave to file both a redacted version for the public
         docket and an unredacted version for sealing.

                      Absent a court-granted exception based upon extraordinary circumstances, any and
             all filings made under seal shall be submitted electronically and shall be linked to this

01006982-2                                              3
             Stipulated Protective Order or other relevant authorizing order. If both redacted and
             unredacted versions are being submitted for filing, each version shall be clearly named so
             there is no confusion as to why there are two entries on the docket for the same filing.

                     If the Court has granted an exception to electronic filing, a sealed filing shall be
             placed in a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE
             ORDER.” The sealed envelope shall display the case name and number, a designation as
             to what the document is, the name of the party on whose behalf it is submitted, and the
             name of the attorney who has filed the sealed document. A copy of this Stipulated
             Protective Order, or other relevant authorizing order, shall be included in the sealed
             envelope.

                     Any and all documents that may have been subject to sealing during discovery or
             motion practice will not enjoy a protected or confidential designation if the matter comes
             on for hearing, argument, or trial in the courtroom. The hearing, argument, or trial will be
             public in all respects.

      7. Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -
         SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or
         nonparty with standing to object (hereafter “party”). Before filing any motions or
         objections to a confidentiality designation with the Court, the objecting party shall have an
         obligation to meet and confer in a good faith effort to resolve the objection by agreement.
         If agreement is reached confirming or waiving the CONFIDENTIAL - SUBJECT TO
         PROTECTIVE ORDER designation as to any documents subject to the objection, the
         designating party shall serve on all parties a notice specifying the documents and the nature
         of the agreement.

      8. Action by the Court. Applications to the Court for an order relating to any documents
         designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by motion
         under Local Rule 7.1 and any other procedures set forth in the presiding judge’s standing
         orders or other relevant orders. Nothing in this Order or any action or agreement of a party
         under this Order limits the Court’s power to make any orders that may be appropriate with
         respect to the use and disclosure of any documents produced or use in discovery or at trial.

      9. Use of Confidential Documents or Information at Trial. All trials are open to the public.
         Absent order of the Court, there will be no restrictions on the use of any document that
         may be introduced by any party during the trial. If a party intends to present at trial
         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information
         derived therefrom, such party shall provide advance notice to the other party at least five
         (5) days before the commencement of trial by identifying the documents or information at
         issue as specifically as possible (i.e., by Bates number, page range, deposition transcript
         lines, etc.) without divulging the actual CONFIDENTIAL - SUBJECT TO PROTECTIVE
         ORDER documents or information. The Court may thereafter make such orders as are
         necessary to govern the use of such documents or information at trial.

      10. Obligations on Conclusion of Litigation.

01006982-2                                            4
             a. Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall
                remain in force after dismissal or entry of final judgment not subject to further
                appeal.

             b. Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                Documents. Within thirty days after dismissal or entry of final judgment not
                subject to further appeal, all documents treated as CONFIDENTIAL - SUBJECT
                TO PROTECTIVE ORDER under this Order, including copies as defined in ¶ 5(d),
                shall be returned to the producing party unless: (1) the document has been offered
                into evidence or filed without restriction as to disclosure; (2) the parties agree to
                destruction in lieu of return; or (3) as to documents bearing the notations,
                summations, or other mental impressions of the receiving party, that party elects to
                destroy the documents and certifies to the producing party that it has done so.
                Notwithstanding the above requirements to return or destroy documents, counsel
                may retain attorney work product, including an index which refers or relates to
                information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE
                ORDER, so long as that work product does not duplicate verbatim substantial
                portions of the text or images of confidential documents. This work product shall
                continue to be CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under
                this Order. An attorney may use his or her work product in a subsequent litigation
                provided that its use does not disclose or use CONFIDENTIAL - SUBJECT TO
                PROTECTIVE ORDER documents.

             c. Return of Documents Filed under Seal. After dismissal or entry of final judgment
                not subject to further appeal, the Clerk may elect to return to counsel for the parties
                or, after notice, destroy documents filed or offered at trial under seal or otherwise
                restricted by the Court as to disclosure.

      11. Order Subject to Modification. This Order shall be subject to modification by the Court
          on its own motion or on motion of a party or any other person with standing concerning
          the subject matter. Motions to modify this Order shall be served and filed in accordance
          with Local Rule 7.1 and the presiding judge’s standing orders or other relevant orders.

      12. No Prior Judicial Determination. This Order is entered based on the representations and
          agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall
          be construed or presented as a judicial determination that any documents or information
          designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or the
          parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or
          otherwise until such time as the Court may rule on a specific document or issue.




01006982-2                                         5
                  13. Persons Bound. This Order shall take effect when entered and shall be binding upon all
                      counsel and their law firms, the parties, and persons made subject to this Order by its terms.

            IT IS SO ORDERED.
                    May 10, 2021
            Dated: _______________________                          ____________________________________
                                                                     JUDGE JESSE M. FURMAN
                                                                     United States District Judge


            WE SO STIPULATE                                          WE SO STIPULATE
            and agree to abide by the                                and agree to abide by the
            terms of this Order                                      terms of this Order


            /s/ Kevin Console (via email consent)                    /s/ Megan E. Bennett
            Kevin Console                                            Douglas B. Schnee (OH# 0063643)
            CONSOLE MATTIACCI LAW, LLC                               Admitted pro hac vice
            1525 Locust Street, 9th Floor                            Dschnee@Frantzward.com
            Philadelphia, PA 19102                                   Megan E. Bennett (OH# 0095835)
            Tel. (212) 545-7676                                      Admitted pro hac vice
            Fax (212) 545-8211                                       MBennett@Frantzward.com
            kevinconsole@consolelaw.com                              FRANTZ WARD LLP
                                                                     200 Public Square, Suite 3000
            Attorneys for Plaintiff                                  Cleveland, OH 44114
                                                                     Tel. (216) 515-1660
                                                                     Fax (216) 515-1650
This stipulation binds the parties to treat as confidential the
documents so classified. This Court, however, has not                Michael S. Hanan
reviewed the documents referenced herein; therefore, by so-          mhanan@grsm.com
ordering this stipulation, the Court makes no finding as to          Stephanie Imbornone
whether the documents are confidential. That finding will be         simbornone@grsm.com
made, if ever, upon a document-by-document review pursuant           GORDON REES SCULLY
to the procedures set forth in the Court’s Individual Rules and      MANSUKHANI, LLP
Practices and subject to the presumption in favor of public          18 Columbia Turnpike, Suite 220
access to “judicial documents.” See generally Lugosch v.             Florham Park, NJ 07932
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.               (973) 549-2500
2006). To that end, the Court does not “so order” any
provision to the extent that it purports to authorize the parties    Attorneys for Defendant
to file documents under seal without a prior court order. See
New York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605
(JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).

The Clerk of Court is directed to terminate ECF No. 34.



            01006982-2                                          6
                      UNITED STATES DISTRICT COURT
                  THE SOUTHERN DISTRICT OF NEW YORK
________________________________
                                   :
PAULA NEGRO                        :
                                   :   CIVIL ACTION NO.
                        Plaintiff, :   1:20-cv-10407-JMF
            v.                     :
                                   :   Judge Jesse M. Furman
AMTRUST NORTH AMERICA, INC. :
                                   :
                        Defendant. :   ACKNOWLEDGMENT AND
________________________________   :   AGREEMENT TO BE BOUND

             The undersigned hereby acknowledges that he/she has read the Protective Order dated

_________________ in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Southern District of New York in matters relating to the

Protective Order and understands that the terms of the Protective Order obligate him/her to use

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in accordance

with the Order solely for the purposes of the above-captioned action, and not to disclose any such

documents or information derived directly therefrom to any other person, firm or concern.

             The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name: _______________________________________________________________________

Job Title: _____________________________________________________________________

Employer: ____________________________________________________________________

Business Address: ______________________________________________________________

Date: ______________________________ Signature: _________________________________




01006982-2                                        7
